                    United States District Court
                      District of Massachusetts

                                  )
John Waters,                      )
                                  )
            Plaintiff,            )
                                  )
            v.                    )     Civil Action No.
                                  )     19-11585-NMG
Day & Zimmermann NPS, Inc.,       )
                                  )
            Defendant.            )
                                  )


                         MEMORANDUM & ORDER

GORTON, J.

       This case is a putative class action which arises under the

Fair Labor Standards Act (“FLSA”).     Plaintiff John Waters

(“plaintiff” or “Waters”) alleges that defendant Day & Zimmerman

(“defendant” or “Day & Zimmerman”) has failed to pay overtime

wages in violation of the law.

       After his first motion to disqualify the judge was denied

without prejudice, the plaintiff has filed a second motion to

disqualify and asks the judicial officer assigned to this

session of this Court to recuse himself pursuant to 28 U.S.C. §

455.    Before the Court can consider the other pending motions in

this case, it must address plaintiff’s second motion for

recusal.    For the foregoing reasons, that motion will be denied.




                                 -1-
I.   Recusal

     Plaintiff states that one of his several attorneys,

Attorney Philip J. Gordon, represented an employee of Slade

Gorton & Co. Inc. (“SG & Co.”) in a potential litigation after

she was discharged.   In March, 2018, Attorney Gordon negotiated

a Confidential Separation Agreement whereby that employee

received a severance package in exchange for a release of her

claims.   That release included all “directors, officers [and]

employees.”    Plaintiff claims that because this judicial officer

has a relationship with SG & Co., there is reason to question

his impartiality in matters involving Attorney Gordon and,

therefore, he should recuse himself in this case.

     The statue governing recusal, 28 U.S.C. § 455(a), provides

in relevant part that

     [a]ny justice, judge or magistrate of the United States
     shall disqualify himself in any proceeding in which his
     impartiality might reasonably be questioned.

As the First Circuit has explained, “a high threshold is

required to satisfy this standard.” In re United States, 158

F.3d 26, 34 (1st Cir. 1998).   The statute creates “the

presumption is that a judge will impartially apply the law, as

required by his or her oath.” United States v. Sampson, 148 F.

Supp. 3d 75, 79 (D. Mass. 2015).

     The recusal statute seeks to balance the necessity that

courts are perceived as free from bias and the fear that

                                 -2-
“recusal on demand” would allow litigants to veto disfavored

judges.   In re Boston's Children First, 244 F.3d 164, 167 (1st

Cir. 2001).   Disqualification is appropriate only when supported

by articulable facts and district judges are given a “range of

discretion” when making a recusal decision. In re United States,

666 F.2d 690, 695 (1st Cir. 1981).

     This judicial officer has a familial relationship with SG &

Co. and is recused from matters involving its retained counsel,

Seyfarth Shaw LLP.   Plaintiff does not, however, allege (nor is

it true) that this judicial officer has any involvement in the

day-to-day operation of the business or awareness of the

employment matter handled by Attorney Gordon.    Nor does

plaintiff allege that this judicial officer has had any

interaction with Attorney Gordon with respect to that dispute.

     Moreover, plaintiff has proffered no evidence whatsoever to

suggest that this judicial officer’s impartiality toward the

plaintiff Waters could be questioned as a result of his

attorney’s representation of another client.    The test

established by 28 U.S.C. § 455(a) addresses a judicial officer’s

impartiality with respect to a party, not a party’s attorney.

See Panzardi-Alvarez v. United States, 879 F.2d 975, 984 (1st

Cir. 1989) (noting that “as a general rule, bias against the

party must be shown and it is insufficient to rely on clashes

between court and counsel as the basis of a disqualification

                                -3-
motion”)(internal quotations omitted); United States v. Harmon,

21 F. Supp. 2d 642, 645 (N.D. Tex. 1998), aff'd, 202 F.3d 265

(5th Cir. 1999)(noting “the ‘impartiality’ test has to do with

the judge's presumed attitude toward a party to the litigation,

not toward the party's attorney)(collecting cases).

     In sum, plaintiff has not alleged facts sufficient to meet

the “high threshold” under the recusal statute and his renewed

motion to recuse will be denied.   In re United States, 158 F.3d

26, 34.


                              ORDER

     For the foregoing reasons, the plaintiff’s Renewed Motion

to Disqualify Judge (Docket No. 48) is DENIED with prejudice.




So ordered.


                                      /s/ Nathaniel M. Gorton
                                      Nathaniel M. Gorton
                                      United States District Judge
Dated April 14, 2020




                               -4-
